DETAILED ACTION
This office action is responsive to communication filed on February 3, 2021.
Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive.  
Applicant argues, with respect to claims 1 and 11, that assuming arguendo that the combination of D'Amico and Olsen is proper, the recited combination fails to teach or suggest overlapping along an entire border of a sub-region, as recited in claim 1.  The Office appears to consider element 429 of D'Amico a corresponding to the recited overlap.  D'Amico states that Figure 4B includes element 428 in place of element 418. (D'Amico at paragraph 0024).  D'Amico states that element 418 is the portion of the pixel that captures an image. (D'Amico at paragraph 0019).  Therefore, one of ordinary skill in the art would understand that the dashed outline of element 428 in Figure 4B of D'Amico corresponds to a border of the sub-region.  Assuming arguendo that element 429 is an overlap area between pixels, element 429 fails to extend along an entire border of element 428.
The Examiner respectfully disagrees.  In view of the amendments to claims 1 and 11, the Examiner now interprets the sub-regions of D’Amico et al. to be the respective regions of image sensor 201 in figure 4B corresponding to the lens focus circles 459 (see paragraphs 0022-0024).  As shown in figure 4B, a second sub-region (see the lens focus circle (359) associated with sensor subsection 319) overlaps with a first sub-region (see the lens focus circle (359) associated with sensor subsection 318) along an entire border of the second sub-region (i.e. along the border between the lens circle 
Applicant argues, with respect to claims 15 and 18, that Haji-Khamneh appears to be silent with respect to overlapped regions.  In fact, Figure 3 of Haji-Khamneh clearly indicates no overlapping of any portion of pixels 310.  The discussion in Haji-Khamneh about lit and unlit pixels is centered around differences within a single pixel and fails to address any overlapping.  Since Haji- Khamneh fails to teach or suggest any overlapping of any portion of pixels, Haji-Khamneh cannot reasonably be interpreted as teaching or suggesting a processor configured to "account for the overlapped portion by comparing light received in the overlapped portion with a noise threshold value," as recited in claim 15.  Assuming arguendo that the combination of Haji- Khamneh and Olsen is proper, the combination fails to teach or suggest at least the above feature from the claim language.  To the extent that the Office attempts to maintain the asserted rejection, Applicants respectfully request that the Office specifically identify the overlapped portion in the pixels of Haji-Khamneh.
The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Haji-Khamneh et al. is not relied upon to teach the overlapped portion.  This is taught by D’Amico et al., as shown in, for instance, figure 4B.  The recitation that the first processing unit is configured “to account for the overlapped portion” is broad.  D’Amico et al. performs an accounting by 
Therefore, the rejection is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The objection to the Title is hereby removed in view of Applicant’s response.
Claim Rejections - 35 USC § 112
All rejections under 35 USC 112 are hereby removed in view of Applicant’s response.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 2007/0257184) in view of D’Amico et al. (US 2014/0125810).
The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claims 1-14 by reference.

	Consider claim 1, Olsen et al. teaches:
	An apparatus (figures 2, 3 and 9) comprising: 
	an image sensor (see the image sensor of the camera subsystem, 210, paragraph 0050) having a light sensing region (see figure 3), the light sensing region being partitioned into a plurality of sub-regions (e.g. sensor portions 292A, 292B, 292C and 292D associated with optics portions 290A, 290B, 290C and 290D, paragraph 0053), a first sub-region of the plurality of sub-regions has a first size, a second sub-region of the plurality of sub-regions has a second size different from the first size (The sensor portions may have different sizes, as detailed in paragraph 0056.); 
	a processor (“processor”, figure 3) coupled with the image sensor (see figure 3, paragraph 0057), wherein the processor comprises a plurality of pixel processing units (The processor includes a plurality of channel processors, as shown in figure 20A, paragraph 0140.), and each processing unit of the plurality of processing units is configured to generate a processed image based on an image captured by a corresponding sub-region of the plurality of sub-regions (Each channel processor is 
	a plurality of lenses (e.g. 912A, 912B, 912C, 912D of figure 9) configured to focus incident light onto the image sensor (see paragraphs 0074 and 0075).
	However, Olsen et al. does not explicitly teach that the second sub-region overlaps with the first sub-region along an entire border of the second sub-region.
	D’Amico et al. similarly teaches an apparatus (figures 2 and 3) comprising an image sensor (image sensor, 201) divided into a plurality of sub-regions (i.e. the respective regions of image sensor 201 in figure 4B corresponding to the lens focus circles 459), and a plurality of lenses (“lens”, figure 2) focusing light on the plurality of sub-regions respectively (see paragraphs 0017 and 0022-0024).
	However, D’Amico et al. additionally teaches that the sub-regions overlap (i.e. due to overlapping lens circles (459), see figure 4B, paragraphs 0024 and 0025) along an entire border of a second sub-region with a first sub-region (e.g. along the border between the lens circle (459) associated with sensor subsection 319 and the lens circle (459) associated with sensor subsection 318, see figure 4B).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second sub-regions taught by Olsen et al. overlap along an entire border of the second sub-region with the first sub-region as taught by D’Amico et al. for the benefit of increasing resolution and a number of usable pixels (D’Amico et al., paragraph 0024).



	Consider claim 3, and as applied to claim 2 above, Olsen et al. further teaches that the third size is different from the first size and the second size (The image sensor includes four sensor portions (292A, 292B, 292C and 292D, figure 3), paragraph 0053.  The sensor portions may have different sizes, as detailed in paragraph 0056.).

	Consider claim 4, and as applied to claim 2 above, Olsen et al. does not explicitly teach that the third sub-region partially overlaps the first sub-region.
	D’Amico et al. teaches that the third sub-region partially overlaps the first sub-region (i.e. due to overlapping lenses, see figure 4B, paragraphs 0024 and 0025).

	Consider claim 5, and as applied to claim 4 above, Olsen et al. does not explicitly teach that the third sub-region partially overlaps the second sub-region.
	D’Amico et al. teaches that the third sub-region partially overlaps the second sub-region (For instance, as shown in figure 4B, the sub-region associated with 317 overlaps with the adjacent sub-regions associated with 314 and 318, paragraphs 0024 and 0025.).


	However, Olsen et al. does not explicitly teach that the second sub-region partially overlaps the first sub-region in a first direction, and the third sub-region partially overlaps the first sub-region in a second direction.
	D’Amico et al. teaches that the second sub-region partially overlaps the first sub-region in a first direction, and the third sub-region partially overlaps the first sub-region in a second direction (For instance, as shown in figure 4B, the sub-region associated with 317 overlaps with the adjacent sub-regions associated with 314 and 318, paragraphs 0024 and 0025.).

	Consider claim 7, and as applied to claim 6 above, Olsen et al. further teaches that the first direction is perpendicular to the second direction (see figure 3), and D’Amico et al. teaches that the first direction is perpendicular to the second direction (see figure 4B).

	Consider claim 8, and as applied to claim 1 above, Olsen et al. does not explicitly teach that each processing unit of the plurality of processing units is configured to generate the processed image for a corresponding sub-region of the plurality of sub-regions by accounting for an overlapped portion of the corresponding sub-region.
	However, D’Amico et al. additionally teaches that the sub-regions overlap (i.e. due to overlapping lenses, see figure 4B, paragraphs 0024 and 0025), and that a first 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first processing unit taught by Olsen et al. be configured to generate the processed image for the first sub-region by accounting for an overlapped portion of the first sub-region as taught by D’Amico et al. for the benefit of increasing resolution and a number of usable pixels (D’Amico et al., paragraph 0024).

	Consider claim 9, and as applied to claim 8 above, Olsen et al. does not explicitly teach the overlapped portion.
	D’Amico et al. teaches accounting for the overlapped portion by assigning a light reception factor based on an amount an area of the overlapped portion and an area of the corresponding sub-region (see “lit pixels” and “unlit pixels”, figures 4A and 4B, paragraphs 0019 and 0022).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first processing unit taught by Olsen et al. be configured to account for the overlapped portion by assigning 

	Consider claim 10, and as applied to claim 8 above, Olsen et al. does not explicitly teach the overlapped portion.
	D’Amico et al. teaches accounting for the overlapped portion by discarding light received at the overlapped portion (Each image is “cropped to generate the largest rectangular image that does not include unlit pixel and that also has a common field of view with the other sensor subsections”, paragraph 0039.  The cropped region corresponds to the rectangular subset (428) shown in figure 4B, and thus does not include the overlapped portion, paragraph 0030.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first processing unit taught by Olsen et al. be configured to account for the overlapped portion by discarding light received at the overlapped portion as taught by D’Amico for the benefit of enabling a determination of where to crop the rectangular subsections from (D’Amico, paragraph 0022).

	Consider claim 11, Olsen et al. teaches:
	An apparatus (figures 2, 3 and 9) comprising: 

	a processor (“processor”, figure 3) coupled with the image sensor (see figure 3, paragraph 0057), wherein the processor comprises a plurality of pixel processing units (The processor includes a plurality of channel processors, as shown in figure 20A, paragraph 0140.), each processing unit of the plurality of processing units is configured to generate a processed image based on an image captured by a corresponding sub-region of the plurality of sub-regions (Each channel processor is associated with a respective optical channel of a respective sub-region, paragraph 0140.  The configuration and image generation of each channel processor is detailed in paragraphs 0143-0145 and shown in figure 10B.); and 
	a plurality of lenses (e.g. 912A, 912B, 912C, 912D of figure 9) configured to focus incident light onto the image sensor (see paragraphs 0074 and 0075).
	However, Olsen et al. does not explicitly teach that the second sub-region overlaps with the first sub-region along an entire border of the second sub-region, or that a first processing unit of the plurality of processing units is configured to generate the processed image for the first sub-region by accounting for an overlapped portion of the first sub-region.
	D’Amico et al. similarly teaches an apparatus (figures 2 and 3) comprising an image sensor (image sensor, 201) divided into a plurality of sub-regions (i.e. the 
	However, D’Amico et al. additionally teaches that the sub-regions overlap (i.e. due to overlapping lenses, see figure 4B, paragraphs 0024 and 0025) along an entire border of a second sub-region with a first sub-region (e.g. along the border between the lens circle (459) associated with sensor subsection 319 and the lens circle (459) associated with sensor subsection 318, see figure 4B), and that a first processing unit is configured to generate the processed image for the first sub-region by accounting for an overlapped portion of the first sub-region (Each image is “cropped to generate the largest rectangular image that does not include unlit pixel and that also has a common field of view with the other sensor subsections”, paragraph 0039.  The cropped region corresponds to the rectangular subset (428) shown in figure 4B, and thus does not include the overlapped portion, paragraph 0030.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second sub-regions taught by Olsen et al. overlap along an entire border of the second sub-region  and the first sub-region as taught by D’Amico et al. and have the first processing unit taught by Olsen et al. be configured to generate the processed image for the first sub-region by accounting for an overlapped portion of the first sub-region as taught by D’Amico et al. for the benefit of increasing resolution and a number of usable pixels (D’Amico et al., paragraph 0024).



	Consider claim 13, and as applied to claim 11 above, Olsen et al. does not explicitly teach the overlapped portion.
	D’Amico et al. teaches accounting for the overlapped portion by assigning a light reception factor based on an amount an area of the overlapped portion and an area of the corresponding sub-region (see “lit pixels” and “unlit pixels”, figures 4A and 4B, paragraphs 0019 and 0022).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first processing unit taught by Olsen et al. be configured to account for the overlapped portion by assigning a light reception factor based on an amount an area of the overlapped portion and an area of the corresponding sub-region as taught by D’Amico for the benefit of enabling a determination of where to crop the rectangular subsections from (D’Amico, paragraph 0022).

	Consider claim 14, and as applied to claim 11 above, Olsen et al. does not explicitly teach the overlapped portion.
	D’Amico et al. teaches accounting for the overlapped portion by discarding light received at the overlapped portion (Each image is “cropped to generate the largest rectangular image that does not include unlit pixel and that also has a common field of 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first processing unit taught by Olsen et al. be configured to account for the overlapped portion by discarding light received at the overlapped portion as taught by D’Amico for the benefit of enabling a determination of where to crop the rectangular subsections from (D’Amico, paragraph 0022).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 2007/0257184) in view of D’Amico et al. (US 2014/0125810), as applied to claim 11 above, and further in view of Haji-Khamneh et al. (US 2014/0320715).
The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claims 15-17 by reference.

	Consider claim 15, and as applied to claim 11 above, Olsen et al. does not explicitly teach the overlapped portion.
	D’Amico et al. teaches accounting for the overlapped portion by assigning a light reception factor based on an amount an area of the overlapped portion and an area of the corresponding sub-region (see “lit pixels” and “unlit pixels”, figures 4A and 4B, paragraphs 0019 and 0022).

	Haji-Khamneh et al. similarly teaches capturing an image with an image sensor (pixel array, 140, figure 3) having lit and unlit pixels (i.e. pixels inside circle (380) and images outside of circle (380), paragraph 0035, figure 3), and of cropping an image according to the image circle (see figures 4 and 5, paragraph 0055).
	However, Haji-Khamneh et al. further teaches that the lit and unlit pixels are determined by comparing light received by the image sensor (140) with a noise threshold value (“threshold”, paragraph 0035).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the accounting for the overlapped portion taught by the combination of Olsen et al. and D’Amico et al. be performed by comparing light received with a noise threshold as taught by Haji-Khamneh et al. for the benefit of allowing for capture of images having certain pixel resolutions and aspect ratios (Haji-Khamneh et al., paragraph 0035).

	Consider claim 16, and as applied to claim 15 above, Olsen et al. does not explicitly teach the overlapped portion.
	D’Amico et al. teaches accounting for the overlapped portion by assigning a light reception factor based on an amount an area of the overlapped portion and an area of the corresponding sub-region (see “lit pixels” and “unlit pixels”, figures 4A and 4B, paragraphs 0019 and 0022).

	Haji-Khamneh et al. similarly teaches capturing an image with an image sensor (pixel array, 140, figure 3) having lit and unlit pixels (i.e. pixels inside circle (380) and images outside of circle (380), paragraph 0035, figure 3), and of cropping an image according to the image circle (see figures 4 and 5, paragraph 0055).
	However, Haji-Khamneh et al. further teaches that the lit and unlit pixels are determined by comparing light received by the image sensor (140) with a noise threshold value (“threshold”, paragraph 0035).  Light above the threshold (i.e. satisfying the threshold) represents lit pixels.  Light below the threshold (i.e. failing to satisfy the noise threshold) represents unlit pixels.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the accounting for the overlapped portion taught by the combination of Olsen et al. and D’Amico et al. be performed by comparing light received in the overlapped regions with a noise threshold as taught by Haji-Khamneh et al. for the benefit of allowing for capture of images having certain pixel resolutions and aspect ratios (Haji-Khamneh et al., paragraph 0035).

	Consider claim 17, and as applied to claim 15 above, Olsen et al. does not explicitly teach the overlapped portion.
	D’Amico et al. teaches accounting for the overlapped portion by assigning a light reception factor based on an amount an area of the overlapped portion and an area of 
	However, the combination of Olsen et al. and D’Amico et al. does not explicitly teach that the accounting for the overlapped portion is by comparing light received in the overlapped regions with a noise threshold value.
	Haji-Khamneh et al. similarly teaches capturing an image with an image sensor (pixel array, 140, figure 3) having lit and unlit pixels (i.e. pixels inside circle (380) and images outside of circle (380), paragraph 0035, figure 3), and of cropping an image according to the image circle (see figures 4 and 5, paragraph 0055).
	However, Haji-Khamneh et al. further teaches that the lit and unlit pixels are determined by comparing light received by the image sensor (140) with a noise threshold value (“threshold”, paragraph 0035).  Light above the threshold (i.e. satisfying the threshold) represents lit pixels.  Light below the threshold (i.e. failing to satisfy the noise threshold) represents unlit pixels.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the accounting for the overlapped portion taught by the combination of Olsen et al. and D’Amico et al. be performed by comparing light received in the overlapped regions with a noise threshold as taught by Haji-Khamneh et al. for the benefit of allowing for capture of images having certain pixel resolutions and aspect ratios (Haji-Khamneh et al., paragraph 0035).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 2007/0257184) in view of D’Amico et al. (US 2014/0125810) and Haji-Khamneh et al. (US 2014/0320715).
The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claims 18-20 by reference.
	
	Consider claim 18, Olsen et al. teaches:
	An apparatus (figures 2, 3 and 9) comprising: 
	an image sensor (see the image sensor of the camera subsystem, 210, paragraph 0050) having a light sensing region (see figure 3), the light sensing region being partitioned into a plurality of sub-regions (e.g. sensor portions 292A, 292B, 292C and 292D, paragraph 0053); 
	a processor (“processor”, figure 3) coupled with the image sensor (see figure 3, paragraph 0057), wherein the processor comprises a plurality of pixel processing units (The processor includes a plurality of channel processors, as shown in figure 20A, paragraph 0140.), each processing unit of the plurality of processing units is configured to generate a processed image based on an image captured by a corresponding sub-region of the plurality of sub-regions (Each channel processor is associated with a respective optical channel of a respective sub-region, paragraph 0140.  The configuration and image generation of each channel processor is detailed in paragraphs 0143-0145 and shown in figure 10B.); and 
	a plurality of lenses (e.g. 912A, 912B, 912C, 912D of figure 9) configured to focus incident light onto the image sensor (see paragraphs 0074 and 0075).

	D’Amico et al. similarly teaches an apparatus (figures 2 and 3) comprising an image sensor (image sensor, 201) divided into a plurality of sub-regions (311-319 of figure 3, paragraph 0016), and a plurality of lenses (“lens”, figure 2) focusing light on the plurality of sub-regions respectively (see paragraph 0017).
	However, D’Amico et al. additionally teaches that the sub-regions overlap (i.e. due to overlapping lenses, see figure 4B, paragraphs 0024 and 0025), and that a first processing unit is configured to generate the processed image for the first sub-region by accounting for an overlapped portion of the first sub-region (Each image is “cropped to generate the largest rectangular image that does not include unlit pixel and that also has a common field of view with the other sensor subsections”, paragraph 0039.  The cropped region corresponds to the rectangular subset (428) shown in figure 4B, and thus does not include the overlapped portion, paragraph 0030.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second sub-regions taught by Olsen et al. partially overlap as taught by D’Amico et al. and have the first processing unit taught by Olsen et al. be configured to generate the processed image for the first sub-region by accounting for an overlapped portion of the first sub-region as taught by D’Amico et al. for the benefit of increasing resolution and a number of usable pixels (D’Amico et al., paragraph 0024).

	However, the combination of Olsen et al. and D’Amico et al. does not explicitly teach that the accounting for the overlapped portion is by comparing light received in the overlapped regions with a noise threshold value.
	Haji-Khamneh et al. similarly teaches capturing an image with an image sensor (pixel array, 140, figure 3) having lit and unlit pixels (i.e. pixels inside circle (380) and images outside of circle (380), paragraph 0035, figure 3), and of cropping an image according to the image circle (see figures 4 and 5, paragraph 0055).
	However, Haji-Khamneh et al. further teaches that the lit and unlit pixels are determined by comparing light received by the image sensor (140) with a noise threshold value (“threshold”, paragraph 0035).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the accounting for the overlapped portion taught by the combination of Olsen et al. and D’Amico et al. be performed by comparing light received with a noise threshold as taught by Haji-Khamneh et al. for the benefit of allowing for capture of images having certain pixel resolutions and aspect ratios (Haji-Khamneh et al., paragraph 0035).

	Consider claim 19, and as applied to claim 18 above, Olsen et al. does not explicitly teach the overlapped portion.

	However, the combination of Olsen et al. and D’Amico et al. does not explicitly teach that the accounting for the overlapped portion is by comparing light received in the overlapped regions with a noise threshold value.
	Haji-Khamneh et al. similarly teaches capturing an image with an image sensor (pixel array, 140, figure 3) having lit and unlit pixels (i.e. pixels inside circle (380) and images outside of circle (380), paragraph 0035, figure 3), and of cropping an image according to the image circle (see figures 4 and 5, paragraph 0055).
	However, Haji-Khamneh et al. further teaches that the lit and unlit pixels are determined by comparing light received by the image sensor (140) with a noise threshold value (“threshold”, paragraph 0035).  Light above the threshold (i.e. satisfying the threshold) represents lit pixels.  Light below the threshold (i.e. failing to satisfy the noise threshold) represents unlit pixels.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the accounting for the overlapped portion taught by the combination of Olsen et al. and D’Amico et al. be performed by comparing light received in the overlapped regions with a noise threshold as taught by Haji-Khamneh et al. for the benefit of allowing for capture of images having certain pixel resolutions and aspect ratios (Haji-Khamneh et al., paragraph 0035).


	D’Amico et al. teaches accounting for the overlapped portion by assigning a light reception factor based on an amount an area of the overlapped portion and an area of the corresponding sub-region (see “lit pixels” and “unlit pixels”, figures 4A and 4B, paragraphs 0019 and 0022).
	However, the combination of Olsen et al. and D’Amico et al. does not explicitly teach that the accounting for the overlapped portion is by comparing light received in the overlapped regions with a noise threshold value.
	Haji-Khamneh et al. similarly teaches capturing an image with an image sensor (pixel array, 140, figure 3) having lit and unlit pixels (i.e. pixels inside circle (380) and images outside of circle (380), paragraph 0035, figure 3), and of cropping an image according to the image circle (see figures 4 and 5, paragraph 0055).
	However, Haji-Khamneh et al. further teaches that the lit and unlit pixels are determined by comparing light received by the image sensor (140) with a noise threshold value (“threshold”, paragraph 0035).  Light above the threshold (i.e. satisfying the threshold) represents lit pixels.  Light below the threshold (i.e. failing to satisfy the noise threshold) represents unlit pixels.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the accounting for the overlapped portion taught by the combination of Olsen et al. and D’Amico et al. be performed by comparing light received in the overlapped regions with a noise threshold .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696